GriLL, J.
Plaintiff brought this action to recover of defendant three head of cattle, which, it seems, defendant had taken up as running at large in violation of ■what is known as the “ stock law.” On the trial in the circuit court before a jury, a verdict and judgment were had in defendant’s favor, and plaintiff brings the case here by appeal.
The point made in plaintiff ’s brief is, that the “ stock law,” enacted by the legislature and approved *185April 27, 1883, was not in force in Carroll county at the time these cattle were seized and held by defendant. But it is sufficient to say that, on this record, we are precluded from a decision of this question. After the evidence was introduced, the circuit court gave several instructions to the jury, in express-terms recognizing the adoption and existence of that law in Carroll county, and leaving it to the jury to find the other "facts necessary to a verdict for the plaintiff or defendant, and not one of said instructions was objected to by plaintiff. Having made no objections, nor saved any exceptions, on these rulings of the court, the plaintiff is deemed to have consented to such instructions, and, therefore, cannot here complain. The plaintiff will not be permitted to lie by and consent to the court’s action, and then come here and assert the same as error. Griffith v. Hanks, 91 Mo. 116. “ A party will not be permitted to lie by and let errors accumulate without objection, and, if he is defeated, then to take advantage of them after-wards.” Smith v. Dunklin County, 83 Mo. 197; Davis v. Brown, 67 Mo. 313; Harrison v. Bartlett, 51 Mo. 170.
Judgment affirmed.
All concur.